Exhibit 10.53

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

AMENDMENT NUMBER 1 TO

SOLAR WAFER SUPPLY AGREEMENT

This Amendment Number 1 to Solar Wafer Supply Agreement (this “Amendment”) is
entered into as of February 5, 2009, by and between MEMC SINGAPORE PTE. LTD., a
Singapore corporation (“MEMC Singapore”) and wholly-owned subsidiary of MEMC
ELECTRONIC MATERIALS, INC., a Delaware corporation with its principal place of
business at 501 Pearl Drive (City of O’Fallon), St. Peters, Missouri 63376,
United States of America, or such other designated majority-owned subsidiary of
MEMC ELECTRONIC MATERIALS, INC. (“MEMC”), and SUNTECH POWER HOLDINGS CO., LTD.,
a Cayman Islands company with its principal place of business at 17-6 Changjiang
South Road, New District, Wuxi, Jiangsu Province 214028, People’s Republic of
China (“Suntech”) or its designated majority-owned subsidiary. MEMC Singapore
and Suntech together shall be referred to as the “Parties” and individually as a
“Party”.

RECITALS:

WHEREAS, on July 25, 2006, the Parties entered into that certain Solar Wafer
Supply Agreement (the “Agreement”), pursuant to which MEMC agreed to supply and
Suntech agreed to purchase certain quantities of solar wafers, pursuant to the
terms of the Agreement; and

WHEREAS, on January 1, 2007, pursuant to Section 7.6 of the Agreement, MEMC
assigned the Agreement to its wholly-owned subsidiary, MEMC Singapore; and

WHEREAS, the Parties hereto wish to amend the Agreement, as provided herein by
this Amendment:

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC and
Suntech agree as follows:

ARTICLE I

AMENDMENT TO SELECTED SECTIONS OF THE AGREEMENT

1.1 Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.

1.2 Revision of Attachment B to the Agreement. The Parties have agreed to amend
and revise the price and minimum volumes for Contract Year three (calendar year
2009) only by amending only the Multi Wafer Price and Yearly Minimum Quantity
rows for Contract Year three (calendar year 2009) on Attachment B to the
Agreement as is set forth on Attachment B-1 to this Amendment.

1.3 Linearity of Suntech’s 2009 Demand. Pursuant to Section 2.2(e) of the
Agreement, Suntech is required to provide twelve month rolling forecasts to
MEMC, and pursuant to Section 2.3 of the Agreement, Suntech is required to
maintain at all times binding purchase orders with MEMC for at least the next
ninety (90) days. As of February 2, 2009,

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Suntech had not met either of these obligations. As a result, and in connection
with this Amendment, the Parties have agreed to a quarterly minimum demand for
Suntech as is set forth on Attachment B-1 to this Amendment. Complete compliance
by Suntech with the 2009 quarterly minimum demand provisions of this Section 1.3
and the provisions and minimum quantities set forth on Attachment B-1 of this
Amendment (which includes ordering and acceptance of the minimum amounts of
wafers set forth on Attachment B-1) shall satisfy the 2009 obligations of
Suntech pursuant to Section 2.2(e) and Section 2.3 of the Agreement.

ARTICLE II

MISCELLANEOUS

2.1 No Other Changes. Other than with respect to the Sections of the Agreement
and Attachments to the Agreement specifically enumerated above, this Amendment
does not modify, change or delete any other addendum, term, provision,
representation, warranty or covenant (the “Provisions”) relating to or contained
in the Agreement or any Attachment, and all such Provisions of the Agreement
shall remain in full force and effect.

2.2 Amendment. This Amendment may be amended, modified or supplemented only in
writing signed by MEMC and Suntech.

2.3 Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

2.4 Counterparts; Facsimile Signatures. This Amendment may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Amendment may be executed and delivered by facsimile and upon
such delivery the facsimile signature shall be deemed to have the same effect as
if the original signature had been delivered to the other Part(ies). The
original signature copy shall be delivered to the other Part(ies) by express
overnight delivery. The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Amendment.

[remainder of page intentionally left blank; signature page follows]

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

MEMC SINGAPORE PTE. LTD.     SUNTECH POWER HOLDINGS CO., LTD. By:  

/s/ Kenneth H. Hannah

    By:  

/s/ Dr. Zhengrong Shi

  Kenneth H. Hannah       Dr. Zhengrong Shi   Director and Chief Financial
Controller       Chief Executive Officer

SIGNATURE PAGE TO

AMENDMENT NUMBER 1 TO SOLAR WAFER SUPPLY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Attachment B-1

 

Contract Year    Year 3       (2009)   

Revised Yearly

Minimum Quantity

(MW)*

   [*****]    Multi Price ($/Watt)    [*****]   

 

* MW means megawatts.

Linear Demand Schedule. For Contract Year 3, Suntech agrees to place purchase
orders, and take delivery of wafers, in the following minimum amounts per
calendar quarter:

[*****]

 

B-1